Filing Date: 06/05/2020
Claimed Priority Dates: 12/05/2018 (371 of PCT/CN2018/119252)
      12/06/2017 (CN 201711278066) 
Applicants: He et al.
Examiner: Younes Boulghassoul 
 
DETAILED ACTION
This Office action responds to the After-Final Amendment filed on 12/03/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed on 12/03/2021, responding to the Office action mailed on 10/22/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 11-18. Accordingly, pending in this application are claims 1 and 3-10. 

Response to Amendment

Applicant’s amendments to the Drawings have overcome the objections to Drawings previously set forth in the Final Office action mailed on 10/22/2021. Accordingly, the previous objections to Drawings are hereby withdrawn. Furthermore, Applicant’s amendments to the Claims have overcome the claim rejections under 35 

EXAMINER’S AMENDMENT


This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Method of Manufacturing an LDMOS Device having a Well Region below a Groove --.

Allowable Subject Matter






Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to disclose or suggest a method of making a LDMOS device, comprising: opening a groove on the first conductive type doped region, the groove extending to the top buried layer and the field oxidation insulating layer structure to remove a part of the top buried layer; injecting ions of a second conductive type to form a well region below the groove; and forming a source doped region in the well region; wherein the step of opening the groove on the first 
Therefore, the above limitations in the entirety of the claim are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814